DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "load/unload" in lines 4, 6, 18, 19, 22 are unclear on operation by symbol “/”. Further, in lines 16, indicate “actuate keys and/or buttons, and/or stress components” is not clear on what is the ”and” or “or” operation want to refer to perform. 
Claim 10 recites the limitation "load/unload" in lines 6, 15, 18 are unclear on operation by symbol “/”. 
Claim 20 recites the limitation "load/unload" in lines 6, 8, 9 are unclear on operation by symbol “/”.
Other claims 2, 9, 11, 13, 15, 19 having the same problems of “load/unload” operation. Further, in claim 21, line 3, “download test applications and/or an operating system” is unclear on what is the “and” or “or” operation want to refer to perform.
 Appropriate correction the languages to clarify the performance is required.
In claim 1, recites “said camera load/unload region” is lack antecedent basis.
In claim 4, recites “said test application controller” is lack antecedent basis.
In claim 10, recites “said audio testing jig” and “said vacant audio testing jig” is lack antecedent basis.
In claim 11, recites “said multiple test devices” is lack antecedent basis.
In claim 18, recites “said audio robot” is lack antecedent basis.
In claim 20, recites “said TSP subsystem” and “said audio test results” are lack antecedent basis. 
Appropriate amendment to correct the appropriate sentences to define the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Diperna et al (US 20160187876) in view of Miller et al (US 6008636) and Yang et al (US 20170024707).
 	With respect to claim 1, Diperna et al teach an automated functional testing system (figure 1) comprising: test device inside camera load/unload region of a camera testing subsystem (figures 3, 37) from said camera load/unload region of said camera testing subsystem test device that passes testing inside said camera testing subsystem (figures 3, 37), multiple testing jigs (figures 36-37 where multiple devices can be tested at a time on different connections), multiple camera testing shuttles, each of which is designed to have one of said testing jig secured thereon and is designed to displace one of said testing jigs (figures 36-37, wherein multiple devices can be tested at a time on different connections) in y-direction, back and forth from said camera load/unload region to a camera test region (pars 0229-0232, figure 37, wherein multiple device can be loaded onto a sliding tray to be tested, wherein the slide is interpreted to be in the Y-direction sliding into the testing apparatus), a camera robot including a two-axis robot, which, in an operative state, displaces in X-direction and/or Z-direction (pars 0014, 0067, wherein the robot is able to move in the X, Y, and Z direction to interact with the device) to contact predetermined contact regions on display screen, actuate keys and/or buttons (par 0047 wherein the testing device tests the screen and physical buttons) and/or stress components of test device that contribute to camera functionalities (par 0104 wherein the phone i.e., camera is stressed physically) and a camera load/unload robot that, in a first operative state, transfer test device to one of said multiple camera texting jigs (par 0115 wherein a robot arm moves the devices to the holder i.e., jig) wherein said camera load/unload robot (par 0115 wherein a robotic arm move the devices to the holder i.e., jig) in a second operative state, transfers test device from one of said multiple camera testing jigs to said camera, and wherein said camera load/unload robot (par 0115 wherein a robotic arm moves the devices to the holder i.e., jig) in a third operative state, transfers test device from one of said multiple camera testing jigs to said camera, and wherein said camera load/unload robot is different from said camera robot (par 0115 wherein a robotic arm moves the devices to the holder i.e., jig different than the stylus testing robot). Miller et al discloses a camera load convey for carrying test device inside a camera load/unload region of a camera testing subsystem (figure 3, item 130 wherein multiple conveyors act to move devices in) a camera unload conveyor for removing from said camera load/unload region of said camera testing subsystem test device that passes testing inside said camera testing subsystems (figure 3, item 131 wherein the conveyor moves the device to the next stage) a camera reject conveyor for removing from said camera load/unload region of said camera testing subsystem test device that fails testing inside said camera testing subsystem (figure 3,column 4, lines 40-55 wherein the device includes a conveyor to reject failed devices) and disposed between said camera load conveyor and said camera unload conveyor or said camera reject conveyor (figure 3, items 130, 131, 140, and column 4, lines 40-55 wherein the device includes a conveyor to reject failed devices) and transfers test device from said camera load conveyor  (figure 3, item 130 wherein multiple conveyors act to move devices in) and transfers test device from one of said multiple camera testing jigs to said camera unload conveyor (figure 3 item 131 wherein the conveyor moves the device to the next stage) and transfers test device from one of said multiple camera testing jigs to said camera reject conveyor (figure 3, column 4, lines 40-55 wherein the device includes a conveyor to reject failed device).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Diperna et al with the conveyor as taught by Miller because the motivation could have been made the system order to allow efficient device transportation during the operation of the testing device (column 9, line 65 to column 10, line 5). Both Diperna et al and Miller et al are silent about audio operating in testing. However, Yang et al in the same of endeavor of robotic controls teach testing audio functionalities of the test device, in an audio testing subsystem, after said conveying said test device to a camera unload conveyor (par 0025) wherein the conveyor system includes a physical is touching section (figure 3, item 350), then an audio section (figure 3, elements 332 and 360, par 0038). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combined the audio functionalities in operating testing as taught by Yang at al into the system of Diperna et al because it could make the system more efficiently in automated moving the device from one station to the next in operating audio performance (pars 0003 and 0025).      



 	With respect to claim 2, the combined prior arts as disclosed above, further comprising an audio robot controller that controls operation of each of said audio load/unload robot, audio robot and multiple of said audio testing shuttles (Diperna et al, pars 0016, 0076-0077, 0120 wherein the smartbox i.e., testing device controls all testing and robotic operation of the device; Yang et al, pars 0005, 0025 operating audio performance). 
  	With respect to claim 3, the combined prior arts as disclosed above  further discloses a test application controller that controls operation of said audio robot controller and provides audio test applications to test audio functionalities of test device (Diperna et al pars 0016, 0076-0077, 0120; Yang et al, pars 0005, 0025 operating audio performance).
  	With respect to claims 4-5, the combined prior arts as disclosed above further an audio signal measurement subsystem that analyzes audio signals emanating during audio testing inside said audio box, and wherein said audio signal measurement subsystem is different from and not directly coupled to said test application controller, wherein said audio signal measurement subsystem controls operation of said audio robot (Yang et al, par 0025, wherein the conveyor system includes a physical is touching section (figure 3, item 350), then audio section with audio testing subsystem arranged after said camera testing subsystem  such that inside audio testing subsystem, audio functionalities of test device are tested (figure 3, items 332, 360, and par 0038)). 
 	With respect to claim 6, the combined prior arts as disclosed above teach wherein said audio reject conveyor extends in a direction that is perpendicular to a direction of extension of said audio load conveyor or of said audio unload conveyor (Miller et al, figure 4, column 4, lines 40-55 wherein the device includes a conveyor to reject failed devices, and column 9, lines 63 to column 10, line 5). 
 	With respect to claim 7, the combined prior arts as disclosed above teach wherein said audio load conveyor aligns with or is same as a camera unload conveyor that is part of a camera testing subsystem (Diperna et al discloses, pars 0016, 0076-0077, automated functional testing system with test application controller that controls operation of the camera robot controller; Miller discloses camera unload conveyor, figure 4, column 3, lines 40-55; and Yang et al discloses audio functioning operating align with or is same as a camera unload conveyor that is part of a camera testing subsystem (par 0025 wherein the conveyor system includes a physical is touching section, figure 3, item 350, then an audio section operating, figure 3, items 332, 360, par 0038). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combined the audio functionalities in operating testing as taught by Yang at al into the system of Diperna et al because it could make the system more efficiently in automated moving the device from one station to the next in operating audio performance (pars 0003 and 0025).       
 	With respect to clam 8, the combined prior art as disclosed above further teach wherein said audio robot includes two up/down cylinders, as end effectors, which in an operative state, displace in a Z-direction to be proximate to receiver and speaker of test device, such that each of said two up/down cylinders are disposed a separation distance, which ranges from about 5 mm to about 10 mm, away from receiver or speaker (Diperna et al, pars 0076-0077, 0115; Yang et al, par 0025, figure 3, items 332, 360). Noted that the ranges from a bout 5mm to about 10mm is design choice according to precedent case law. 

 	With respect to claim 9, the combined prior art as disclosed above further teach wherein said audio load/unload robot, in said first, said second and said third operative states, traverses in X-direction to load or unload test device, to and from said audio load/unload region, before and after testing inside said audio subsystem (Yang et al , figure 3, par 0025 wherein the conveyor moves along the X-directions for the robotic arms to interact with the camera device, and audio section). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combined the audio functionalities in operating testing as taught by Yang at al into the system of Diperna et al because it could make the system more efficiently in automated moving the device from one station to the next in operating audio performance (pars 0003 and 0025).        
 	With respect to clam 10, Diperna et al teach a method of automated functional testing, said method comprising: camera testing jig is present inside a camera testing subsystem, downloading, using wireless connection and on said test device, one or more camera test applications that are stored on a test application controller (figure 3, par 0079 where test are downloaded on the device, par 0115 wherein a robotic arm moves the devices to the holder i.e., jig), testing, using one or more of the camera test applications in conjunction with a camera test robot, camera functionalities of said test device (par 0074, 0104 wherein the testing device tests the screen and physical buttons or the phone i.e., camera is stressed physically), generating camera test result, which indicates whether said test device passed or failed the testing camera functionalities (pars 0217-0218 wherein the test results are conveyed to the testing system) if the camera test result indicates that said test device passed said testing camera functionalities (pars 0217-0218, test results are conveyed to the testing system including a pass fail), and removing, using said camera load/unload robot, said test device from the occupied camera testing jig to a camera (par 0115 wherein a robotic arm moves the devices to the holder i.e./ jig). Miller et al teach 
Conveying, using the camera load/unload robot, the test device present at said occupied camera testing jig to a camera unload conveyor (figure 3, item 131 wherein the conveyor moves the device to the next stage ) and reject conveyor, if said camera test result indicates that said test device failed said testing camera functionalities (figure 3, column 4, line 40-55 wherein the device includes a conveyor to reject failed devices). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Diperna et al with the conveyor as taught by Miller because the motivation could have been made the system order to allow efficient device transportation during the operation of the testing device (column 9, line 65 to column 10, line 5). Both Diperna et al and Miller et al are silent about audio operating in testing. However, Yang et al in the same of endeavor of robotic controls teach testing audio functionalities of the test device, in an audio testing subsystem, after said conveying said test device to a camera unload conveyor (par 0025) wherein the conveyor system includes a physical is touching section (figure 3, item 350), then an audio section (figure 3, elements 332 and 360, par 0038). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combined the audio functionalities in operating testing as taught by Yang at al into the system of Diperna et al because it could make the system more efficiently in automated moving the device from one station to the next in operating audio performance (pars 0003 and 0025).          
 	With respect to claim 14, the combined prior art as disclosed above further teach wherein said testing audio functionalities of said test device includes testing one functionality chosen from a group comprising front speaker functionality, front receiver functionality, rear speaker functionality, rear receiver functionality, ear phone functionality, ear phone microphone functionality, fun ear phone function key functionality, microphone functionality and vibrator functionality (Diperna et al, figure 3, pars 0074, 0079, 0115).
 	With respect to claim 15, the combined prior art as disclosed above further teach wherein after said testing of audio functionalities of said test device is complete, providing said test results from said test application controller to said audio load/unload robot (Diperna et al, figure 3, pars 0074, 0079, 0115, 0217-0218; Yang et al, par 0025: for audio operating).
 	With respect to claim 16, the combined prior art as disclosed above further teach wherein said testing audio functionalities of said test device includes using two up/down cylinders, and said method further comprising disposing said two up/down cylinders, in Z-direction, proximate to a speaker and a receiver of said test device (Diperna et al, pars 0076-0077, 0115; Yang et al, par 0025, figure 3, items 332, 360).
 	With respect to claim 17-18, the combined prior art as disclosed above further teach transmitting said audio test result to an audio signal measurement system for analysis, and controlling, using said audio signal measurement system and based on said audio test result, operation of said audio robot (Diperna et al discloses, pars 0016, 0076-0077, automated functional testing system with test application controller that controls operation of the camera robot controller; Miller discloses camera unload conveyor, figure 4, column 3, lines 40-55; and Yang et al discloses audio functioning operating align with or is same as a camera unload conveyor that is part of a camera testing subsystem (par 0025 wherein the conveyor system includes a physical is touching section, figure 3, item 350, then an audio section operating, figure 3, items 332, 360, par 0038). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combined the audio functionalities in operating testing as taught by Yang at al into the system of Diperna et al because it could make the system more efficiently in automated moving the device from one station to the next in operating audio performance (pars 0003 and 0025).        
 	With respect to claim 19, the combined prior art disclosed above further teach wherein said conveying or said removing includes: moving a camera testing shuttle from a camera test region to a camera load/unload region, wherein said camera testing jig is secured on said camera testing shuttle; picking up, using said camera load/unload robot, said test device from said camera testing jig; and displacing  said camera load/unload robot in X-direction (Miller et al, figure 3, column 9, line 17-51 wherein the device is conveyed into the testing environment, moved by the robot to a testing station i.e., jig, and then further processed to a fail conveyor or a unload conveyor in the adjacent direction to the load conveyor; and Yang et al discloses audio functioning operating align with or is same as a camera unload conveyor that is part of a camera testing subsystem (par 0025 wherein the conveyor system includes a physical is touching section, figure 3, item 350, then an audio section operating, figure 3, items 332, 360, par 0038). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combined the audio functionalities in operating testing as taught by Yang et al in the system because it could make the system more efficiently in automated moving the device from one station to the next in operating audio performance (pars 0003 and 0025).         
  	


  Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 35 U.S.C 112 above.

Claim 20-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The reasons for indicating allowable subject matters are not provided at this time because when considered in combination of the claimed invention, the interrelationship performance operation in the claimed invention are related to the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 20210364567) discloses novel automated functional testing systems and method. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865